Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The indicated rejections of Claims 1-23 from the action on filed on 3/16/2022 are withdrawn and rejections based newly cited reference(s) follow.  Prosecution is reopened.
2.	Claims 1-18 and 21-23 are currently pending.
3.	Claims 19 and 20 are canceled.
4.	Claims 1-15, 21, and 22 are currently amended.
5.	The objections to the specification and claims are overcome.
6.	The objection to the drawings have not been fully overcome.
	
	
Drawings
7.	The drawings that were filed on 6/16/2022 have not been considered by the examiner because it appears the drawing files are empty pages.
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference numbers 834 and 841 are not in the specification (Figure 8A).
9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “922” has been used to designate both the display interface and external interface in Figure 9.
10.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference number 924 is not in the drawings.
11.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), and in further view of Goodzeit (US 6845950 A).
16.	Regarding Claim 1, Garber teaches a drift-based rendezvous control system for controlling an operation of a chaser spacecraft to rendezvous the chaser spacecraft to a goal region over a finite time horizon, comprising (Garber: [0014] "Discussed herein are various enhanced techniques and systems for spacecraft [chaser spacecraft] to approach or rendezvous [rendezvous control system] with a plurality of space objects such as near-earth objects (NEO), debris, other satellites, or any target body [goal region] in the solar system."):
A transceiver configured to accept data including values of chaser spacecraft states at a specified time period within the finite time horizon (Garber: [0032] and [0042] "Once each of the target objects, including any further objects of interest, have been approached within the predetermined distances, then spacecraft 110 (along with any companion or auxiliary spacecraft) can perform various measurements [data including values of chaser spacecraft states] of the objects. Data representative of these measurements can be transmitted to a destination node [receive information], such as communication systems [transceiver] based on Earth or in-orbit about Earth, among other destinations including repeater nodes or other planetary bodies."  Also, "Nodal crossing information 321 can comprise one or more data structures that relates time/location information of target objects to the current orbital plane of spacecraft 310 [states at time period].");  
A processor at the specified time period configured to access a memory having stored data including a goal region database (Garber: [0024] "Spacecraft 110 can be placed into an initial orbit that lies within orbital plane 140. This orbit can then be adjusted within orbital plane 140 as necessary to approach various target objects. Spacecraft 110 can receive instructions from a control station or control node remote from spacecraft 110 [from processor]. These instructions might comprise positioning instructions, orbital change instructions, orbital plane information and instructions, orbital change sequencing, orientation instructions, approach and measurement instructions [goal region information], among other information...Spacecraft 110 might receive a portion of these instructions during manufacture or prior to launch. These instructions can be stored in storage system of spacecraft 110 [access to a memory having stored data] for execution by one or more processing systems, control systems, circuitry, logistics systems, or other equipment of spacecraft 110.”);
Select a set of drift regions corresponding to a desired goal region at a location on an orbit where a target is located at the specified time period, wherein the set of drift regions represents regions of space around the desired goal region… (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors." Note that the nodal crossings of Garber indicate the points for the spacecraft to begin to rendezvous to the target object, or goal region. The nodal crossings of Garber read on the claim limitation of drift regions because the drift regions correspond to the goal region because they are the beginning of the spacecraft’s rendezvous to the goal region of the target objects. Garber teaches in [0018] and [0022] that the spacecraft can approach and rendezvous to other target objects, as the approaches are based on the nodal crossings. The nodal crossings indicate the start of the spacecraft’s rendezvous to the target objects, and therefore, the space in between the nodal crossing and target object can be considered a drift region as additionally explained in [0027].);
Generate control commands that result in a real-time drift-based control policy where upon entering the drift region, the thrusters are turned off in order to minimize an amount of operation of the thrusters while rendezvousing with the desired goal region (Garber: [0028] "Once the orbital adjustments for the sequence of approaches has been determined, then spacecraft 110 can be configured to approach (205) the target objects using the orbital adjustments [generate control commands] to detect characteristics related to each of the target objects...Thereafter, the orbit of spacecraft 110 in plane 140 is changed in a selected order to arrive at approaches with each of the target objects in the selected order. The sequence is typically selected to minimize delta V [thrusters turned off to minimize amount of operation while rendezvousing] expended by spacecraft 110.");
And output the control commands to activate or not activate one or more thrusters of the chaser spacecraft for the specified time period based on the control commands  (Garber: [0041] "Orbital adjustment parameters 320 include commands, timing information, and engine/propulsion control instructions for executing delta V adjustments to place spacecraft 310 into a different orbit than previously. Orbital adjustment parameters 320 can include a set of instructions and timing related to sequential execution of orbital adjustments. Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed [output commands to activate or not to activate thrusters of the chaser spacecraft]. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach.").
	Garber fails to explicitly teach to guarantee thruster free operation to reach the desired goal region and to update a controller having a model of dynamics of the chaser spacecraft with the accepted data; and formulate the set of drift regions as a penalty in a cost function of the updated controller.
	However, in the same field of endeavor, Weiss teaches to update a controller having a model of dynamics of the chaser spacecraft with the accepted data (Weiss: [0050] "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update [update controller] also computes the predicted disturbance forces 230 [data] over the same horizon at the target location and combines it with the dynamics prediction model [model of dynamics of spacecraft] to form an overall prediction.");
And formulate the set of drift regions as a penalty in a cost function of the updated controller (Weiss: [0037] "For example, the component 291 for the position of the spacecraft penalizes a larger displacement 167 [drift region] of the spacecraft from the desired position 165, so that the optimization of the cost function 209 results in control inputs that when applied to the spacecraft reduce the displacement 167 in order to help achieve the objective of remaining within the window 166.").
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to update the controller because it provides the benefit of safe spacecraft rendezvous.
Garber and Weiss fails to explicitly teach to guarantee thruster free operation to reach the desired goal region.
However, in the same field of endeavor, Goodzeit teaches to guarantee thruster free operation to reach the desired goal region (Goodzeit: [Column 4, Lines 56-59], [Column 5, Lines 57-65], and [Column 6, Lines 17-22] "The present invention relates generally to systems and methods for transferring a spacecraft from a first orbit to a second orbit [reach desired goal region] In accordance with one embodiment of the invention, the method comprises calculating thruster-off regions [drift region guarantee thruster free operation] within an orbit transfer in which it is efficient to turn-off spacecraft thrusters, and in those thruster-off regions, turning off the spacecraft thrusters."  Also, "At the portions of the orbit where Gamma is less than 1, it is beneficial to turn the thrusters off. In this case the total orbit transfer time increases, but because the shut-off time is greater than the increase in orbit transfer time, the total firing time and fuel usage are reduced. In fact, when the thruster is shut-off at a given time step, the reduction in firing time, which is proportional to the fuel savings, is just one minus the value of Gamma."  Also, "Based on the results of the numerical optimization calculations, the spacecraft attitude is controlled to orient the thrusters' thrust vector in the direction of the specified thrust trajectory vector. The thrusters then are modulated so they fire within the specified firing regions of each orbit and do not fire in the specified off regions.").
Garber, Weiss, and Goodzeit are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber and Weiss to incorporate the teachings of Goodzeit to guarantee thruster free operation to reach the goal region because it provides the benefit of minimizing the amount of operation of the thrusters while completing the rendezvous.
17.	Regarding Claim 2, Garber, Weiss, and Goodzeit remains as applied above in Claim 1, and further, Garber teaches1 the chaser spacecraft states and target states of the target include one or combination of positions, orientations, and translational and angular velocities of the chaser spacecraft and the target, (Garber: [0027] and [0041] "Variations among the sequencing can be determined as well, such as to optimize the sequencing for various factors that include minimizing delta V expenditures over the entire sequence or in between each target object, or to consider conditions of the target objects upon approach [target states]. These conditions can include approach parameters, object rotation/orientation [includes orientation], and solar illumination, among other factors."  Also, "Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 [spacecraft state including orientation] with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach."). 
	Garber fails to explicitly teach perturbations acting on a system of multiple celestial objects including the chaser spacecraft and the target.
	However, in the same field of endeavor, Weiss teaches the chaser spacecraft states and target states of the target include perturbations acting on a system of multiple celestial objects including the chaser spacecraft and the target (Weiss: [0003] and [0057] "In addition to orbital perturbations, spacecraft are disturbed by external torques that are generally absorbed by onboard momentum exchange devices, such as reaction wheels or control moment gyroscopes, allowing the spacecraft to maintain a desired orientation relative to the Earth or stars."  Also, "For embodiments in which a spacecraft is in GEO, the main perturbation accelerations are due to solar and lunar gravitational attraction, solar radiation pressure, and the anisotropic geopotential, that is, Earth's non-spherical gravitational field.").
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to include perturbations as a target state because it provides the benefit of increased accuracy of the target state of the spacecraft.
18.	Regarding Claim 3, Garber, Weiss, and Goodzeit remains as applied above in Claim 2, and further, Weiss the perturbations are natural orbital forces including one or more of solar gravitational perturbations, lunarPage 5 of 15Application no.: 17/011,360 Response to CTNF dated March "h, 2022gravitational perturbations, anisotropic gravitational perturbations, solar radiation pressure, and air drag (Weiss: [0057] "For embodiments in which a spacecraft is in GEO, the main perturbation accelerations are due to solar and lunar gravitational attraction, solar radiation pressure, and the anisotropic geopotential, that is, Earth's non-spherical gravitational field.").  
19.	Regarding Claim 5,1 Garber, Weiss, and Goodzeit remains as applied above in Claim 1, and further, Garber teaches the processor 2is a guidance and control computer (GCC) in communication with the transceiver 3and the memory, such that the target orbit is determined from the accepted data, 4the data includes uploaded ephemeris from a ground station, ground data obtained 5in satellite tracking databases, or estimated from onboard sensor measurements on 6the chaser spacecraft. (Garber: [0034], [0036], and [0037] "Spacecraft 110-112 can include sensor equipment, imaging systems, communication equipment [in communication using transceiver], antenna systems, data processing equipment, data storage equipment [memory], and control/logistical management [guidance and control computer] elements... In some implementations, spacecraft 110-112 may be launched using a launch system with communications, data, instructions, and software provided in an uplink from a ground control system."  Also, "Processing system 303 includes processing circuitry 305 and memory device 306 that stores operating software 307 as well as data related to detected characteristics for target objects."  Also, "Communication interface 301 is configured to transmit information signals [from ground station] that may contain data representing the detected characteristics of the target objects. Communication interface 301 is configured to receive further information signals transmitted to the spacecraft [ephemeris data], such as for instructions on when to transmit the detected characteristics/data, commands for sequencing of delta V maneuvers, timing, logistics control, software control, on-board control system management, or other functions.").  
20.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in view of Goodzeit (US 6845950 A), and in further view of Kawaguchi (US 20100108819 A1).
21.	Regarding Claim 4, Garber, Weiss, and Goodzeit remains as applied above in Claim 3, and further Garber teaches 1 the celestial objects include a primary body around which the target orbits, and a secondary body (Garber: [0022] "The selected orbital plane for spacecraft 110 can be any arbitrary orbital plane, or might include specific orbital planes such as the ecliptic plane with regard to Earth [celestial object, includes primary body such as Earth] or a heliocentric plane.").
	Garber, Weiss, and Goodzeit fails to teach the 4target is in a halo orbit.
	However, in the same field of endeavor, Kawaguchi teaches the 4target is in a halo orbit (Kawaguchi: [0002] "The present invention relates to a method for designing an orbit of a spacecraft to move in a cosmic space, particularly to a method for designing an orbit of a spacecraft which enables the spacecraft to be on a small-radius halo orbit near a Lagrange point while avoiding the prohibited zone where the spacecraft may be shadowed or might be prevented from making communication."). 
Garber, Weiss, Goodzeit, and Kawaguchi are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Weiss, and Goodzeit to incorporate the teachings of Kawaguchi to control the spacecraft in a certain orbit because it provides the benefit of docking a spacecraft and Lagrange points are easily accessed and explained in Kawaguchi [0003].
22.	Regarding Claim 7, Garber, Weiss, and Goodzeit remains as applied above in Claim 1.
	Garber and Weiss fail to teach 1 a target orbit is one of circular orbits, elliptic orbits, halo orbits, near rectilinear halo orbits or a quasi-satellite orbit.
	However, in the same field of endeavor, Kawaguchi teaches a target orbit is one of circular orbits, elliptic orbits, halo orbits, near rectilinear halo orbits or a quasi-satellite orbit (Kawaguchi: [0002] "The present invention relates to a method for designing an orbit of a spacecraft to move in a cosmic space, particularly to a method for designing an orbit of a spacecraft which enables the spacecraft to be on a small-radius halo orbit near a Lagrange point while avoiding the prohibited zone where the spacecraft may be shadowed or might be prevented from making communication.").
Garber, Weiss, Goodzeit, and Kawaguchi are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Weiss, and Goodzeit to incorporate the teachings of Kawaguchi to control the spacecraft in a certain orbit because it provides the benefit of docking a spacecraft and Lagrange points are easily accessed and explained in Kawaguchi [0003].
23.	Claims 6, 8-9, 11-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in view of Goodzeit (US 6845950 A), and in further view of Guo (CN 106707751 B).
24.	Regarding Claim 6, Garber, Weiss, and Goodzeit remains as applied above in Claim 1.
	Garber, Weiss, and Goodzeit fails to explicitly teach 1 the target is one of a spacecraft, a space station, a celestial body or orbital debris, and wherein a region around the target is one of an approach ellipsoid (AE) region, a keep-out sphere (KOS) region, an approach polytope (AP) region or a keep-out polytope (KOP) region.
	However, in the same Guo teaches the target is one of a spacecraft, a space station, a celestial body or orbital debris, and wherein a region around the target is one of an approach ellipsoid (AE) region, a keep-out sphere (KOS) region, an approach polytope (AP) region or a keep-out polytope (KOP) region (Guo: [0082]-[0083] and [0104] "Step 1. Construct an orbital relative kinematics equation: Suppose there is a target spacecraft running in an elliptical orbit, and the spacecraft is tracked from the initial position to the desired position."  Also, "Assuming that the minimum safe distance between the spacecraft and the target spacecraft [target is a spacecraft] is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [region around target is keep out sphere];").
Garber, Weiss, Goodzeit, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Weiss, and Goodzeit to incorporate the teachings of Guo to determine regions around a target spacecraft because it provides the benefit of safe spacecraft rendezvous.
25.	Regarding Claim 8, Garber teaches 1a drift-based rendezvous control system for controlling an operation of a 2spacecraft to rendezvous the spacecraft with a target over a finite time horizon, 3comprising (Garber: [0014] "Discussed herein are various enhanced techniques and systems for spacecraft [chaser spacecraft] to approach or rendezvous [rendezvous control system] with a plurality of space objects such as near-earth objects (NEO), debris, other satellites, or any target body [goal region] in the solar system."): 
4 a transceiver configured to accept data including values of spacecraft states and target states of the target in a multi-object celestial system at a specified time period within the finite time horizon (Garber: [0032] and [0042] "Once each of the target objects [multi-object celestial system], including any further objects of interest, have been approached within the predetermined distances, then spacecraft 110 (along with any companion or auxiliary spacecraft) can perform various measurements [data including values of chaser spacecraft states] of the objects. Data representative of these measurements can be transmitted to a destination node [receive information], such as communication systems [transceiver] based on Earth or in-orbit about Earth, among other destinations including repeater nodes or other planetary bodies."  Also, "Nodal crossing information 321 can comprise one or more data structures that relates time/location information of target objects to the current orbital plane of spacecraft 310 [states at time period]."); 
7A processor at the specified time period is to 8access a memory having stored a target region database and a goal 9region database, where a goal region is outside a target region (Garber: [0024] "Spacecraft 110 can be placed into an initial orbit that lies within orbital plane 140. This orbit can then be adjusted within orbital plane 140 as necessary to approach various target objects. Spacecraft 110 can receive instructions from a control station or control node remote from spacecraft 110 [from processor]. These instructions might comprise positioning instructions, orbital change instructions, orbital plane information and instructions, orbital change sequencing, orientation instructions, approach and measurement instructions [goal region information], among other information... Spacecraft 110 might receive a portion of these instructions during manufacture or prior to launch. These instructions can be stored in storage system of spacecraft 110 [access to a memory having stored data] for execution by one or more processing systems, control systems, circuitry, logistics systems, or other equipment of spacecraft 110.”);
16Select a set of drift regions corresponding to a desired goal region in 17proximity to a location on an orbit where the target is located at the specified time period, wherein the set of drift regions represents regions of space76MERL-3363 Weiss et al.19around the desired goal region… (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors." Note that the nodal crossings of Garber indicate the points for the spacecraft to begin to rendezvous to the target object, or goal region. The nodal crossings of Garber read on the claim limitation of drift regions because the drift regions correspond to the goal region because they are the beginning of the spacecraft’s rendezvous to the goal region of the target objects. Garber teaches in [0018] and [0022] that the spacecraft can approach and rendezvous to other target objects, as the approaches are based on the nodal crossings. The nodal crossings indicate the start of the spacecraft’s rendezvous to the target objects, and therefore, the space in between the nodal crossing and target object can be considered a drift region as additionally explained in [0027].); 
26Generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift-28based control policy producing a collision free rendezvous trajectory… guaranteeing an intersection-free 30trajectory with respect to the desired target region in the event of the total or 31partial spacecraft thruster failure and upon the spacecraft entering the set of 32drift regions the thrusters are turned off in order to minimize an amount of 33operation of the thrusters while rendezvousing with the target (Garber: [0028] "Once the orbital adjustments for the sequence of approaches has been determined, then spacecraft 110 can be configured to approach (205) the target objects using the orbital adjustments [generate control commands] to detect characteristics related to each of the target objects...Thereafter, the orbit of spacecraft 110 in plane 140 is changed in a selected order to arrive at approaches with each of the target objects in the selected order. The sequence is typically selected to minimize delta V [thrusters turned off to minimize amount of operation while rendezvousing] expended by spacecraft 110."); 
And 34output the control commands to activate or not activate one or more 35thrusters of the spacecraft for the specified time period based on the control 36commands (Garber: [0042] "Orbital adjustment parameters 320 include commands, timing information, and engine/propulsion control instructions for executing delta V adjustments to place spacecraft 310 into a different orbit than previously. Orbital adjustment parameters 320 can include a set of instructions and timing related to sequential execution of orbital adjustments. Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed [output commands to activate or not to activate thrusters of the chaser spacecraft]. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach."). 
	Garber fails to explicitly teach10 selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; guarantee spacecraft thruster free 20operation to reach the desired goal region; 21formulate the set of avoidance regions as constraints; 22update a controller having a model of dynamics of the spacecraft with 23the accepted data; 24formulate the set of drift regions as a penalty in a cost function of the 25updated controller; and 26generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which 29avoids the set of avoidance regions.
	However, in the same field of endeavor, Weiss teaches updating a controller having a model of dynamics of the spacecraft with 23the accepted data (Weiss: [0050] "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update [update controller] also computes the predicted disturbance forces 230 [data] over the same horizon at the target location and combines it with the dynamics prediction model [model of dynamics of spacecraft] to form an overall prediction.");
F24ormulate the set of drift regions as a penalty in a cost function of the 25updated controller (Weiss: [0037] "For example, the component 291 for the position of the spacecraft penalizes a larger displacement 167 [drift region] of the spacecraft from the desired position 165, so that the optimization of the cost function 209 results in control inputs that when applied to the spacecraft reduce the displacement 167 in order to help achieve the objective of remaining within the window 166.");
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to update the controller because it provides the benefit of safe spacecraft rendezvous.
	Garber and Weiss fails to explicitly teach selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; guarantee spacecraft thruster free 20operation to reach the desired goal region; 21formulate the set of avoidance regions as constraints; 22and 26generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which 29avoids the set of avoidance regions.
However, in the same field of endeavor, Goodzeit teaches to guarantee thruster free operation to reach the desired goal region (Goodzeit: [Column 4, Lines 56-59], [Column 5, Lines 57-65], and [Column 6, Lines 17-22] "The present invention relates generally to systems and methods for transferring a spacecraft from a first orbit to a second orbit [reach desired goal region] In accordance with one embodiment of the invention, the method comprises calculating thruster-off regions [drift region guarantee thruster free operation] within an orbit transfer in which it is efficient to turn-off spacecraft thrusters, and in those thruster-off regions, turning off the spacecraft thrusters."  Also, "At the portions of the orbit where Gamma is less than 1, it is beneficial to turn the thrusters off. In this case the total orbit transfer time increases, but because the shut-off time is greater than the increase in orbit transfer time, the total firing time and fuel usage are reduced. In fact, when the thruster is shut-off at a given time step, the reduction in firing time, which is proportional to the fuel savings, is just one minus the value of Gamma."  Also, "Based on the results of the numerical optimization calculations, the spacecraft attitude is controlled to orient the thrusters' thrust vector in the direction of the specified thrust trajectory vector. The thrusters then are modulated so they fire within the specified firing regions of each orbit and do not fire in the specified off regions.").
Garber, Weiss, and Goodzeit are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber and Weiss to incorporate the teachings of Goodzeit to guarantee thruster free operation to reach the goal region because it provides the benefit of minimizing the amount of operation of the thrusters while completing the rendezvous.
Garber, Weiss, and Goodzeit fails to explicitly teach selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; 21formulate the set of avoidance regions as constraints; 22and 26generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which 29avoids the set of avoidance regions.
	However, in the same field of endeavor, Guo teaches selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure (Guo: [0035]-[0039] "Step 2. Determine the collision avoidance model and control objectives: Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [avoidance regions]; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area; Determining the control target: the error vector e converges to zero finite time, and h(1)>0 always holds during the convergence process;"); 
21Formulate the set of avoidance regions as constraints; 22And 26generate control commands by subjecting the updated controller to the 27constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which 29avoids the set of avoidance regions (Guo: [0176] "Figure 5 shows the trajectory [collision free trajectory] of the tracking spacecraft. The spherical area in the figure is the collision avoidance area [avoidance region], and the straight line is the line connecting the starting position and the desired position...Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [avoid avoidance region], so that it can safely reach the desired position.  It can be seen from Fig. 5 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area. Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [constraints], so that it can safely reach the desired position.").
Garber, Weiss, Goodzeit, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Weiss, and Goodzeit to incorporate the teachings of Guo to provide avoidance regions because it provides the benefit of safe spacecraft rendezvous when approaching a target.
26.	Regarding Claim 9, Garber, Weiss, Goodzeit, and Guo remains as applied above in Claim 8, and further, Garber teaches 1the spacecraft 2states and the target states in the multi-object celestial system includes one or 3combination of positions, orientations, and translational and angular velocities of 4the spacecraft and the target (Garber: [0027] and [0041] "Variations among the sequencing can be determined as well, such as to optimize the sequencing for various factors that include minimizing delta V expenditures over the entire sequence or in between each target object, or to consider conditions of the target objects upon approach [target states]. These conditions can include approach parameters, object rotation/orientation [includes orientation], and solar illumination, among other factors."  Also, "Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 [spacecraft state including orientation] with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach.").
	Garber fails to teach the perturbations acting on the multi-object celestial system are natural orbital forcesincluding one or more of solar gravitational perturbations, lunar gravitational perturbations, anisotropic gravitational perturbations, solar radiation pressure, and air drag.	However, in the same field of endeavor, Weiss teaches the perturbations acting on the multi-object celestial system are natural orbital forcesincluding one or more of solar gravitational perturbations, lunar gravitational perturbations, anisotropic gravitational perturbations, solar radiation pressure, and air drag.(Weiss: [0057] "For embodiments in which a spacecraft is in GEO, the main perturbation accelerations are due to solar and lunar gravitational attraction, solar radiation pressure, and the anisotropic geopotential, that is, Earth's non-spherical gravitational field.").
Garber, Weiss, Goodzeit, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Goodzeit, and Guo to incorporate the teachings of Weiss to include perturbations as state data because perturbations occur in space affecting the safe rendezvous of a spacecraft.	
27.	Regarding Claim 11, Garber, Weiss, Goodzeit, and Guo remains as applied in Claim 8, and further, Garber teaches1 the processor is a guidance and control computer (GCC) in communication with the transceiver and the memory, such that a target orbit is determined based on uploaded ephemeris from a ground station, based on ground data obtained in satellite tracking databases, or estimated from onboard sensor measurements on the spacecraft obtained from the accepted data (Garber: [0034], [0036], and [0037] "Spacecraft 110-112 can include sensor equipment, imaging systems, communication equipment [in communication using transceiver], antenna systems, data processing equipment, data storage equipment [memory], and control/logistical management [guidance and control computer] elements... In some implementations, spacecraft 110-112 may be launched using a launch system with communications, data, instructions, and software provided in an uplink from a ground control system."  Also, "Processing system 303 includes processing circuitry 305 and memory device 306 that stores operating software 307 as well as data related to detected characteristics for target objects."  Also, "Communication interface 301 is configured to transmit information signals [from ground station] that may contain data representing the detected characteristics of the target objects. Communication interface 301 is configured to receive further information signals transmitted to the spacecraft [ephemeris data], such as for instructions on when to transmit the detected characteristics/data, commands for sequencing of delta V maneuvers, timing, logistics control, software control, on-board control system management, or other functions."). 
28.	Regarding Claim 12, Garber, Weiss, Goodzeit, and Guo remains as applied in Claim 8, and further, Guo teaches 1 the target is one of a spacecraft, a space station, a celestial body or orbital debris, and wherein a region around the target is one of an approach ellipsoid (AE) region, a keep-out sphere (KOS) region, an approach polytope (AP) region or a keep-out polytope (KOP) region, and wherein a target orbit is one of circular orbits, elliptic orbits, halo orbits, near rectilinear halo orbits or a quasi-satellite orbit (Guo: [0082]-[0083] and [0104] "Step 1. Construct an orbital relative kinematics equation: Suppose there is a target spacecraft running in an elliptical orbit [elliptic orbit], and the spacecraft is tracked from the initial position to the desired position."  Also, "Assuming that the minimum safe distance between the spacecraft and the target spacecraft [target is a spacecraft] is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [region around target is keep out sphere];").
29.	Regarding Claim 13, Garber, Weiss, Goodzeit, and Guo remains as applied in Claim 8, and further, Guo teaches 1the set of 2avoidance regions and the set of drift regions are backwards reachable sets that are 3one of ellipsoids, polytopes or zonotopes (Guo: [0104] "Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [avoidance region is ellipsoid];"), 
Such that the computations of the 4backwards reachable sets of the desired target region around the target are 5performed, and in real time based on an estimated position of the target from 6onboard sensor measurements on the spacecraft and stored in memory (Guo: [0176] and [0176] "It can be seen from Fig. 5 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area. Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area, so that it can safely reach the desired position."  Also, "Figure 10 shows the trajectory of the tracking spacecraft [based on position]. The spherical area in the figure is the collision avoidance area, and the straight line is the line connecting the starting position and the desired position [backward reachable set]. It can be seen from Fig. 10 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area.").  
30.	Regarding Claim 14, Garber, Weiss, Goodzeit, and Guo remains as applied in Claim 13, and further, Guo teaches 1the desired target region is time-varying as the target moves along a target orbit such that the backwards reachable sets are computed for multiple target positions and desired target region positions along the target orbit (Guo: [0179] "FIG. 10 illustrates a movement track of the trace spacecraft, spherical region is the avoidance region, line is the connecting line between the starting position and the expected position [desired target positions]. From FIG. 10 it can be seen that if the trace spacecraft linear movement to a desired position, entering the avoidance region, and the design of the controller under the trace spacecraft can effectively avoid entering the avoidance region so as to safely reach the expected position [backward reachable set].").  
31.	Regarding Claim 15, Garber, Weiss, Goodzeit, and Guo remains as applied in Claim 8, and further, Guo 1 the controller is a model predictive controller (MPC), such that the MPC uses a local convexification of the set of Page 8 of 15Application no.: 17/011,360Response to CTNF dated March "h, 2022avoidance regions to formulate linear passive safety constraints that are only satisfied when a spacecraft state of the spacecraft states is not inside an avoidance region (Guo: [0104]-[0108] "Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area ; For the design of the controller and the proof of the theorem, the following assumptions are given: Hypothesis 1. At the initial time and the desired position, the tracking spacecraft is outside the collision avoidance area, i.e. h(r(0))>0, h(rd)>0;"  Also, "From FIG. 5 it can be seen that if the trace spacecraft linear movement to a desired position, entering the avoidance region, and the design of the controller under the trace spacecraft can effectively avoid entering the avoidance region [set avoidance region] so as to safely [safety constraints when not in avoidance region] reach the expected position.") .
32.	Regarding Claim 17, Garber, Weiss, Goodzeit, and Guo remains as applied in Claim 8, and further, Weiss teaches 1the updated 2controller is subjected to the constraints by formulating an optimal control problem 3that includes the constraints so that when optimized over a set of admissible 4control inputs, an optimizer generates the control commands (Weiss: [0029] and [0031] "For example, some embodiments determine control inputs for controlling concurrently thrusters of the spacecraft and momentum exchange devices of the spacecraft using an optimization of a cost function 116 over a receding horizon subject to constraints 115 on a pose of the spacecraft [optimal control] and inputs to the thrusters and generate appropriate control input commands 104."  Also, "This is achieved by optimizing the operation of the spacecraft [optimizer generates control commands] according the set of objectives, over a future finite time-horizon with prediction obtained according to the model of the spacecraft subject to constraints, and only implementing the control over the current timeslot.").  
33.	Regarding Claim 18, Garber, Weiss, Goodzeit, and Guo remains as applied in Claim 8, and further, Weiss teaches 1the control 2commands are generated for each specified time period of multiple specified time 3periods in the finite time horizon, or generated iteratively over a receding time- 4horizon (Weiss: [0011] "The method includes determining control inputs for controlling concurrently thrusters [control commands] of the spacecraft and momentum exchange devices of the spacecraft using an optimization of a cost function over a receding horizon [generated over receding time horizon] subject to constraints on a pose of the spacecraft and constraints on inputs to the thrusters, wherein the cost function includes components for controlling the pose of the spacecraft and a momentum stored by the momentum exchange devices; and generating a command to control concurrently the thrusters and the momentum exchange devices according to at least a portion of the control inputs. The steps of the method are performed by a processor of the spacecraft.").  
34.	Regarding Claim 21, Garber teaches1 a drift-based rendezvous control method for controlling an operation of a 2spacecraft to rendezvous the spacecraft with a target over a finite time horizon, comprising:80MERL-3363Weiss et al. (Garber: [0014] "Discussed herein are various enhanced techniques and systems for spacecraft [chaser spacecraft] to approach or rendezvous [rendezvous control system] with a plurality of space objects such as near-earth objects (NEO), debris, other satellites, or any target body [goal region] in the solar system."):
4	Accepting data including values of spacecraft states and the target states in a 5multi-object celestial system at a specified time period within the finite time 6horizon (Garber: [0032] and [0042] "Once each of the target objects [multi-object celestial system], including any further objects of interest, have been approached within the predetermined distances, then spacecraft 110 (along with any companion or auxiliary spacecraft) can perform various measurements [data including values of chaser spacecraft states] of the objects. Data representative of these measurements can be transmitted to a destination node [receive information], such as communication systems [transceiver] based on Earth or in-orbit about Earth, among other destinations including repeater nodes or other planetary bodies."  Also, "Nodal crossing information 321 can comprise one or more data structures that relates time/location information of target objects to the current orbital plane of spacecraft 310 [states at time period].");	
7Using a processor at the specified time period is for 8accessing a memory having stored a target region database and a goal 9region database, where a goal region is outside a target region (Garber: [0024] "Spacecraft 110 can be placed into an initial orbit that lies within orbital plane 140. This orbit can then be adjusted within orbital plane 140 as necessary to approach various target objects. Spacecraft 110 can receive instructions from a control station or control node remote from spacecraft 110 [from processor]. These instructions might comprise positioning instructions, orbital change instructions, orbital plane information and instructions, orbital change sequencing, orientation instructions, approach and measurement instructions [goal region information], among other information... Spacecraft 110 might receive a portion of these instructions during manufacture or prior to launch. These instructions can be stored in storage system of spacecraft 110 [access to a memory having stored data] for execution by one or more processing systems, control systems, circuitry, logistics systems, or other equipment of spacecraft 110.”); 
16Selecting a set of drift regions corresponding to a desired goal region 17in proximity to a location on an orbit where the target is located at the 18specified time period, wherein the set of drift regions represents regions of 19space around the desired goal region… (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors." Note that the nodal crossings of Garber indicate the points for the spacecraft to begin to rendezvous to the target object, or goal region. The nodal crossings of Garber read on the claim limitation of drift regions because the drift regions correspond to the goal region because they are the beginning of the spacecraft’s rendezvous to the goal region of the target objects. Garber teaches in [0018] and [0022] that the spacecraft can approach and rendezvous to other target objects, as the approaches are based on the nodal crossings. The nodal crossings indicate the start of the spacecraft’s rendezvous to the target objects, and therefore, the space in between the nodal crossing and target object can be considered a drift region as additionally explained in [0027].);
26Generating control commands by subjecting the updated controller to 27the constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory… guaranteeing an intersection-free81MERL-3363 Weiss et al.30trajectory with respect to the desired target region in the event of the total or 31partial spacecraft thruster failure and upon the spacecraft entering the set of 32drift regions the thrusters are turned off in order to minimize an amount of 33operation of the thrusters while rendezvousing with the target (Garber: [0028] "Once the orbital adjustments for the sequence of approaches has been determined, then spacecraft 110 can be configured to approach (205) the target objects using the orbital adjustments [generate control commands] to detect characteristics related to each of the target objects...Thereafter, the orbit of spacecraft 110 in plane 140 is changed in a selected order to arrive at approaches with each of the target objects in the selected order. The sequence is typically selected to minimize delta V [thrusters turned off to minimize amount of operation while rendezvousing] expended by spacecraft 110.");
And 34outputting the control commands to activate or not activate one or more 35thrusters of the spacecraft for the specified time period based on the control 36commands And 34output the control commands to activate or not activate one or more 35thrusters of the spacecraft for the specified time period based on the control 36commands (Garber: [0042] "Orbital adjustment parameters 320 include commands, timing information, and engine/propulsion control instructions for executing delta V adjustments to place spacecraft 310 into a different orbit than previously. Orbital adjustment parameters 320 can include a set of instructions and timing related to sequential execution of orbital adjustments. Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed [output commands to activate or not to activate thrusters of the chaser spacecraft]. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach."). 
Garber fails to explicitly teach 1010selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; 21formulating the set of avoidance regions as constraints; 22updating a controller having a model of dynamics of the spacecraft with 23the accepted data; 24formulating the set of drift regions as a penalty in a cost function of the 25updated controller; 26generating control commands by subjecting the updated controller to 27the constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which avoids the set of avoidance regions.
	However, in the same field of endeavor, Weiss updating a controller having a model of dynamics of the spacecraft with 23the accepted data 24(Weiss: [0050] "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update [update controller] also computes the predicted disturbance forces 230 [data] over the same horizon at the target location and combines it with the dynamics prediction model [model of dynamics of spacecraft] to form an overall prediction.");
Formulating the set of drift regions as a penalty in a cost function of the 25updated controller (Weiss: [0037] "For example, the component 291 for the position of the spacecraft penalizes a larger displacement 167 [drift region] of the spacecraft from the desired position 165, so that the optimization of the cost function 209 results in control inputs that when applied to the spacecraft reduce the displacement 167 in order to help achieve the objective of remaining within the window 166.");
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to update the controller because it provides the benefit of safe spacecraft rendezvous.
Garber and Weiss fails to explicitly teach 1010selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; guarantee spacecraft thruster free 20operation to reach the desired goal region; 21formulating the set of avoidance regions as constraints; and 2226generating control commands by subjecting the updated controller to 27the constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which avoids the set of avoidance regions.
However, in the same field of endeavor, Goodzeit teaches to guarantee thruster free operation to reach the desired goal region (Goodzeit: [Column 4, Lines 56-59], [Column 5, Lines 57-65], and [Column 6, Lines 17-22] "The present invention relates generally to systems and methods for transferring a spacecraft from a first orbit to a second orbit [reach desired goal region] In accordance with one embodiment of the invention, the method comprises calculating thruster-off regions [drift region guarantee thruster free operation] within an orbit transfer in which it is efficient to turn-off spacecraft thrusters, and in those thruster-off regions, turning off the spacecraft thrusters."  Also, "At the portions of the orbit where Gamma is less than 1, it is beneficial to turn the thrusters off. In this case the total orbit transfer time increases, but because the shut-off time is greater than the increase in orbit transfer time, the total firing time and fuel usage are reduced. In fact, when the thruster is shut-off at a given time step, the reduction in firing time, which is proportional to the fuel savings, is just one minus the value of Gamma."  Also, "Based on the results of the numerical optimization calculations, the spacecraft attitude is controlled to orient the thrusters' thrust vector in the direction of the specified thrust trajectory vector. The thrusters then are modulated so they fire within the specified firing regions of each orbit and do not fire in the specified off regions.").
Garber, Weiss, and Goodzeit are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber and Weiss to incorporate the teachings of Goodzeit to guarantee thruster free operation to reach the goal region because it provides the benefit of minimizing the amount of operation of the thrusters while completing the rendezvous.
Garber, Weiss, and Goodzeit fails to explicitly teach 1010selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure; 21formulating the set of avoidance regions as constraints; and 2226generating control commands by subjecting the updated controller to 27the constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which avoids the set of avoidance regions.
	However, in the same field of endeavor, Guo teaches selecting a set of avoidance regions corresponding to a desired target 11region at a location on an orbit where the target is located at the specified 12time period, wherein the set of avoidance regions represents regions of space 13around the desired target region guaranteeing intersection trajectories with 14the desired target region, in an event of total or partial spacecraft thruster 15failure (Guo: [0035]-[0039] "Step 2. Determine the collision avoidance model and control objectives: Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area [avoidance regions]; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area; Determining the control target: the error vector e converges to zero finite time, and h(1)>0 always holds during the convergence process;"); 
21Formulate the set of avoidance regions as constraints; 22 and 2226generating control commands by subjecting the updated controller to 27the constraints to generate control commands that result in a real-time drift- 28based control policy producing a collision free rendezvous trajectory which avoids the set of avoidance regions (Guo: [0176] "Figure 5 shows the trajectory [collision free trajectory] of the tracking spacecraft. The spherical area in the figure is the collision avoidance area [avoidance region], and the straight line is the line connecting the starting position and the desired position...Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [avoid avoidance region], so that it can safely reach the desired position.  It can be seen from Fig. 5 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area. Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [constraints], so that it can safely reach the desired position.").
Garber, Weiss, Goodzeit, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Weiss, and Goodzeit to incorporate the teachings of Guo to provide avoidance regions because it provides the benefit of safe spacecraft rendezvous when approaching a target.	
35.	Regarding Claim 22, Garber teaches a non-transitory machine-readable medium including instructions stored thereon which, when executed by processing circuitry, configure the processing circuitry in real time to control an operation of a spacecraft to rendezvous the spacecraft with a target over a finite time horizon using a drift-based rendezvous control method, a transceiver accepts data including values of spacecraft states and target states in a multi-object celestial system at a specified time period within the finite time horizon, the drift-based rendezvous control method comprising (Garber: [0014], [0032], [0038], and [0042] "Discussed herein are various enhanced techniques and systems for spacecraft [chaser spacecraft] to approach or rendezvous [rendezvous control] with a plurality of space objects such as near-earth objects (NEO), debris, other satellites, or any target body [goal region] in the solar system."  Also, "Once each of the target objects, including any further objects of interest, have been approached within the predetermined distances, then spacecraft 110 (along with any companion or auxiliary spacecraft) can perform various measurements [data including values of chaser spacecraft states] of the objects. Data representative of these measurements can be transmitted to a destination node [receive information], such as communication systems [transceiver] based on Earth or in-orbit about Earth, among other destinations including repeater nodes or other planetary bodies."  Also, "Memory device 306 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data… In some implementations, the storage media may be a non-transitory storage media."  Also, "Nodal crossing information 321 can comprise one or more data structures that relates time/location information of target objects to the current orbital plane of spacecraft 310 [states at time period]."):
8Using a processor at the specified time period is for 9accessing a memory having stored a target region database and a goal 10region database, where a goal region is outside a target region (Garber: [0024] "Spacecraft 110 can be placed into an initial orbit that lies within orbital plane 140. This orbit can then be adjusted within orbital plane 140 as necessary to approach various target objects. Spacecraft 110 can receive instructions from a control station or control node remote from spacecraft 110 [from processor]. These instructions might comprise positioning instructions, orbital change instructions, orbital plane information and instructions, orbital change sequencing, orientation instructions, approach and measurement instructions [goal region information], among other information...Spacecraft 110 might receive a portion of these instructions during manufacture or prior to launch. These instructions can be stored in storage system of spacecraft 110 [access to a memory having stored data] for execution by one or more processing systems, control systems, circuitry, logistics systems, or other equipment of spacecraft 110."); 
14Selecting a set of drift regions corresponding to a desired goal region 15in proximity to a location on an orbit where the target is located at the 16specified time period (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors." Note that the nodal crossings of Garber indicate the points for the spacecraft to begin to rendezvous to the target object, or goal region. The nodal crossings of Garber read on the claim limitation of drift regions because the drift regions correspond to the goal region because they are the beginning of the spacecraft’s rendezvous to the goal region of the target objects. Garber teaches in [0018] and [0022] that the spacecraft can approach and rendezvous to other target objects, as the approaches are based on the nodal crossings. The nodal crossings indicate the start of the spacecraft’s rendezvous to the target objects, and therefore, the space in between the nodal crossing and target object can be considered a drift region as additionally explained in [0027].);
22Generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory… guaranteeing an intersection-free 26trajectory with respect to the desired target region in the event of the total or 27partial spacecraft thruster failure and upon the spacecraft entering the set of 28drift regions the thrusters are turned off in order to minimize an amount of 29operation of the thrusters while rendezvousing with the target (Garber: [0028] "Once the orbital adjustments for the sequence of approaches has been determined, then spacecraft 110 can be configured to approach (205) the target objects using the orbital adjustments [generate control commands] to detect characteristics related to each of the target objects...Thereafter, the orbit of spacecraft 110 in plane 140 is changed in a selected order to arrive at approaches with each of the target objects in the selected order. The sequence is typically selected to minimize delta V [thrusters turned off to minimize amount of operation while rendezvousing] expended by spacecraft 110."); 
And 30outputting the control commands to activate or not activate one or more 31thrusters of the spacecraft for the specified time period based on the control 32commands (Garber: [0041] "Orbital adjustment parameters 320 include commands, timing information, and engine/propulsion control instructions for executing delta V adjustments to place spacecraft 310 into a different orbit than previously. Orbital adjustment parameters 320 can include a set of instructions and timing related to sequential execution of orbital adjustments. Once spacecraft 310 reaches a threshold distance/time from a target object, then approach instructions can be performed [output commands to activate or not to activate thrusters of the chaser spacecraft]. Approach instructions 322 comprise instructions for spacecraft 310 for controlling attitudes/orientations of spacecraft 310 with respect to the target objects, characteristics to measure of target objects (such as which sensor to employ and how to image the target objects), among other activities of spacecraft 310 during a rendezvous or approach.").
Garber fails to explicitly teach 11selecting a set of avoidance regions corresponding to a desired target 12region at a location on an orbit where the target is located at the specified 13time period; 
formulating the set of avoidance regions as constraints;82MERL-3363 Weiss et al.18updating a controller having a model of dynamics of the spacecraft with 19the accepted data; 20formulating the set of drift regions as a penalty in a cost function of the 21updated controller; 22generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory which 25avoids the set of avoidance regions and upon the spacecraft entering the set of 28drift regions the thrusters are turned off in order to minimize an amount of 29operation of the thrusters while rendezvousing with the target.
	However, in the same field of endeavor, Weiss teaches updating a controller having a model of dynamics of the spacecraft with 19the accepted data (Weiss: [0050] "For example, the model update includes linearization of the spacecraft model 112 at the desired target location 165 on the target orbit for the current time instant and over a future prediction horizon. The model update [update controller] also computes the predicted disturbance forces 230 [data] over the same horizon at the target location and combines it with the dynamics prediction model [model of dynamics of spacecraft] to form an overall prediction."); 
20Formulating the set of drift regions as a penalty in a cost function of the 21updated controller (Weiss: [0037] "For example, the component 291 for the position of the spacecraft penalizes a larger displacement 167 [drift region] of the spacecraft from the desired position 165, so that the optimization of the cost function 209 results in control inputs that when applied to the spacecraft reduce the displacement 167 in order to help achieve the objective of remaining within the window 166.");
Garber and Weiss are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Weiss to update the controller because it provides the benefit of safe spacecraft rendezvous.
	Garber and Weiss fail to explicitly teach 11selecting a set of avoidance regions corresponding to a desired target 12region at a location on an orbit where the target is located at the specified 13time period; 
formulating the set of avoidance regions as constraints;82MERL-3363 and Weiss et al.1822generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory which 25avoids the set of avoidance regions and upon the spacecraft entering the set of 28drift regions the thrusters are turned off in order to minimize an amount of 29operation of the thrusters while rendezvousing with the target.
	However, in the same field of endeavor, Goodzeit teaches and upon the spacecraft entering the set of 28drift regions the thrusters are turned off in order to minimize an amount of 29operation of the thrusters while rendezvousing with the target. (Goodzeit: [Column 4, Lines 56-59], [Column 5, Lines 57-65], and [Column 6, Lines 17-22] "The present invention relates generally to systems and methods for transferring a spacecraft from a first orbit to a second orbit [reach desired goal region, rendezvousing to target] In accordance with one embodiment of the invention, the method comprises calculating thruster-off regions [drift region guarantee thruster free operation, thrusters are turned off] within an orbit transfer in which it is efficient to turn-off spacecraft thrusters, and in those thruster-off regions, turning off the spacecraft thrusters."  Also, "At the portions of the orbit where Gamma is less than 1, it is beneficial to turn the thrusters off. In this case the total orbit transfer time increases, but because the shut-off time is greater than the increase in orbit transfer time, the total firing time and fuel usage are reduced. In fact, when the thruster is shut-off at a given time step, the reduction in firing time, which is proportional to the fuel savings, is just one minus the value of Gamma."  Also, "Based on the results of the numerical optimization calculations, the spacecraft attitude is controlled to orient the thrusters' thrust vector in the direction of the specified thrust trajectory vector. The thrusters then are modulated so they fire within the specified firing regions of each orbit and do not fire in the specified off regions.").
Garber, Weiss, and Goodzeit are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber and Weiss to incorporate the teachings of Goodzeit to guarantee thruster free operation to reach the goal region because it provides the benefit of minimizing the amount of operation of the thrusters while completing the rendezvous.
	Garber, Weiss, and Goodzeit fail to explicitly teach 11selecting a set of avoidance regions corresponding to a desired target 12region at a location on an orbit where the target is located at the specified 13time period; formulating the set of avoidance regions as constraints;82MERL-3363 and Weiss et al.1822generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory which 25avoids the set of avoidance regions and upon the spacecraft entering the set of 28drift regions the thrusters are turned off in order to minimize an amount of 29operation of the thrusters while rendezvousing with the target.
	However, in the same filed of endeavor, Guo teaches selecting a set of avoidance regions corresponding to a desired target 12region at a location on an orbit where the target is located at the specified 13time period (Guo: [0035]-[0039] "Step 2. Determine the collision avoidance model and control objectives: Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area ; Determining the control target: the error vector e converges to zero finite time, and h(1)>0 always holds during the convergence process;"); 
Formulating the set of avoidance regions as constraints;82MERL-3363 and Weiss et al.1822generating control commands by subjecting the updated controller to 23the constraints to generate control commands that result in a real-time drift- 24based control policy producing a collision free rendezvous trajectory which 25avoids the set of avoidance regions (Guo: [0176] "Figure 5 shows the trajectory [collision free trajectory] of the tracking spacecraft. The spherical area in the figure is the collision avoidance area [avoidance region], and the straight line is the line connecting the starting position and the desired position...Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [avoid avoidance region], so that it can safely reach the desired position.  It can be seen from Fig. 5 that if the spacecraft is linearly moved to the desired position, it must enter the collision avoidance area. Under the designed controller, the tracking spacecraft can effectively avoid entering the collision avoidance area [constraints], so that it can safely reach the desired position.").
Garber, Weiss, Goodzeit, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Weiss, and Goodzeit to incorporate the teachings of Guo to provide avoidance regions because it provides the benefit of safe spacecraft rendezvous when approaching a target.	
36.	Regarding Claim 23, Garber, Weiss, Goodzeit, and Guo remains as applied above in Claim 22, and further Garber teaches in an event of 4total or partial spacecraft thruster failure, and wherein the set of drift regions 5represents regions of space around the desired goal region… (Garber: [0026] "By analyzing the nodal crossing time and inertial space location of each of the nodal crossings for the target objects [drift region], a spacecraft mission over a particular duration may be selected to sequentially approach or rendezvous with the target objects using a minimized delta V expenditure [thruster free operation to reach desired goal region]. Orbital adjustments within orbital plane 140 can be optimized by selecting an ordering or sequence among the target objects to approach the nodal crossings of the orbital plane of spacecraft 110. By selectively determining a sequence among the nodal encounters, the approaches of spacecraft 110 [goal region at time period] with each target object may be optimized for approach rate, approach angle, and lighting by the Sun, among other factors." Note that the nodal crossings of Garber indicate the points for the spacecraft to begin to rendezvous to the target object, or goal region. The nodal crossings of Garber read on the claim limitation of drift regions because the drift regions correspond to the goal region because they are the beginning of the spacecraft’s rendezvous to the goal region of the target objects. Garber teaches in [0018] and [0022] that the spacecraft can approach and rendezvous to other target objects, as the approaches are based on the nodal crossings. The nodal crossings indicate the start of the spacecraft’s rendezvous to the target objects, and therefore, the space in between the nodal crossing and target object can be considered a drift region as additionally explained in [0027].);).
	Garber and Weiss fails to explicitly teach 1the set of 2avoidance regions represent regions of space around the desired target region 3guaranteeing intersection trajectories with the desired target region and the set of drift regions represents regions of space around the desired goal region that guarantee spacecraft thruster free operation to reach the desired goal region.
	However, in the same field of endeavor, Goodzeit teaches the set of drift regions represents regions of space around the desired goal region that guarantee spacecraft thruster free operation to reach the desired goal region (Goodzeit: [Column 4, Lines 56-59], [Column 5, Lines 57-65], and [Column 6, Lines 17-22] "The present invention relates generally to systems and methods for transferring a spacecraft from a first orbit to a second orbit [reach desired goal region] In accordance with one embodiment of the invention, the method comprises calculating thruster-off regions [drift region guarantee thruster free operation] within an orbit transfer in which it is efficient to turn-off spacecraft thrusters, and in those thruster-off regions, turning off the spacecraft thrusters."  Also, "At the portions of the orbit where Gamma is less than 1, it is beneficial to turn the thrusters off. In this case the total orbit transfer time increases, but because the shut-off time is greater than the increase in orbit transfer time, the total firing time and fuel usage are reduced. In fact, when the thruster is shut-off at a given time step, the reduction in firing time, which is proportional to the fuel savings, is just one minus the value of Gamma."  Also, "Based on the results of the numerical optimization calculations, the spacecraft attitude is controlled to orient the thrusters' thrust vector in the direction of the specified thrust trajectory vector. The thrusters then are modulated so they fire within the specified firing regions of each orbit and do not fire in the specified off regions.").
Garber, Weiss, and Goodzeit are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber and Weiss to incorporate the teachings of Goodzeit to guarantee thruster free operation to reach the goal region because it provides the benefit of minimizing the amount of operation of the thrusters while completing the rendezvous.
Garber, Weiss, and Goodzeit fails to explicitly teach 1the set of 2avoidance regions represent regions of space around the desired target region 3guaranteeing intersection trajectories with the desired target region and the set of drift regions represents regions of space around the desired goal region that guarantee spacecraft thruster free operation to reach the desired goal region.
	However, in the same field of endeavor, Guo teaches set of 2avoidance regions represent regions of space around the desired target region 3guaranteeing intersection trajectories with the desired target region (Guo: [0035]-[0039] "Step 2. Determine the collision avoidance model and control objectives: Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area; According to the definition of h(r), h(r)>0 when tracking the spacecraft outside the collision avoidance area; otherwise, h(1)<0 when tracking the spacecraft in the collision avoidance area or on the surface of the collision avoidance area ; Determining the control target: the error vector e converges to zero finite time, and h(1)>0 always holds during the convergence process;").
Garber, Weiss, Goodzeit, and Guo are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Weiss, and Goodzeit to incorporate the teachings of Guo to provide avoidance regions because it provides the benefit of safe spacecraft rendezvous when approaching a target.	
37.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in view of Goodzeit (US 6845950 A), in view of Guo (CN 106707751 B), and in further view of Kawaguchi (US 20100108819 A1).
38.	Regarding Claim 10, Garber, Weiss, Goodzeit, and Guo remains as applied above in Claim 8, and further, Garber teaches 1the multi- object celestial system includes a celestial reference system or celestial coordinate system, that includes positions of the spacecraft, the target and celestial objects, in a three-dimensional space, or plot a direction on a celestial sphere, if an object's distance is unknown, wherein the celestial objects include a primary bodyGarber: [0022] and [0047] "The selected orbital plane for spacecraft 110 can be any arbitrary orbital plane, or might include specific orbital planes such as the ecliptic plane with regard to Earth [celestial object, includes primary body such as Earth] or a heliocentric plane."  Also, "According to the principles of the present disclosure, the nodal crossing of the NEOs can be ascending modes or descending modes with respect to the selected orbital plane. The spacecraft considers the inertial space coordinates and times of the nodal crossing of the plane by each target object.").
	Garber fails to explicitly teach8 the target is in a halo orbit.
	However, in the same field of endeavor, Kawaguchi teaches the target is in a halo orbit (Kawaguchi: [0002] "The present invention relates to a method for designing an orbit of a spacecraft to move in a cosmic space, particularly to a method for designing an orbit of a spacecraft which enables the spacecraft to be on a small-radius halo orbit near a Lagrange point while avoiding the prohibited zone where the spacecraft may be shadowed or might be prevented from making communication.”).
Garber, Weiss, Goodzeit, Guo, and Kawaguchi are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Weiss, Goodzeit, and Guo to incorporate the teachings of Kawaguchi to control the spacecraft in a certain orbit because it provides the benefit of docking a spacecraft and Lagrange points are easily accessed and explained in Kawaguchi [0003]. 
39.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in view of Goodzeit (US 6845950 A), in view of Guo (CN 106707751 B), and in further view of Patera (US 20040024528 A1).
40.	Regarding Claim 16, Garber, Weiss, Goodzeit, and Guo remains as applied above in Claim 15, and further, Guo teaches 1the local 2convexification of the set of avoidance regions is achieved by computing a half 3space constraint that approximates an avoidance region boundary (Guo: [0104] and [0176] "Assuming that the minimum safe distance between the spacecraft and the target spacecraft is a, the target spacecraft's centroid is taken as the origin, and the sphere formed by the radius a is the collision avoidance area;"  Also, "From FIG. 5 it can be seen that if the trace spacecraft linear movement to a desired position, entering the avoidance region, and the design of the controller under the trace spacecraft can effectively avoid entering the avoidance region [set avoidance region boundary] so as to safely reach the expected position.").
	Guo fails to explicitly teach the 4half space constraint is formulated as a chance constraint which requires that the 5half space constraint be satisfied with at least a priori specified probability level 79MERL-3363 Weiss et al. 6due to an uncertainty regarding a position of the spacecraft or the target, and/or an 7uncertainty of a thruster magnitude or a direction.  
	However, in the same field of endeavor, Patera teaches the local 2convexification of the set of avoidance regions is achieved by computing a half 3space constraint that approximates an avoidance region boundary (Patera: [0089] and [0090] "Satellite operational constraints [constraint for avoidance region] can limit the maneuver direction. In such cases, the gradient is modified appropriately and the maneuver velocity magnitude is found in the same way."  Also, "The selected maneuver that reduces the risk of a space vehicle colliding with another space object was developed. For a specified time prior to conjunction, a maneuver is found that will reduce the collision probability or the cumulative collision probability, to below a predefined probability threshold 36." Note a skilled practitioner would recognize that constraints to limit maneuver direction would be avoiding a region of travel.), 
Such that the 4half space constraint is formulated as a chance constraint which requires that the 5half space constraint be satisfied with at least a priori specified probability level 79MERL-3363 Weiss et al. 6due to an uncertainty regarding a position of the spacecraft or the target, and/or an 7uncertainty of a thruster magnitude or a direction (Patera: [0047] and [0075] "The keep-out box is the conflict volume projected onto the x-y encounter plane containing the x-y plane probability density function. An integration path extends along the perimeter of the keep-out box. The probability density is scaled in the encounter frame so that the probability density is symmetric in the encounter frame."  Also, "As the z-axis position uncertainty increases, the height of the rectangle increases in the encounter frame due to scaling effects so that the position error uncertainty sigma (1) also increases."  Note a skilled practitioner would recognize that the keep out box is a constraint/avoidance region based on the probability of a collision [position of spacecraft to target].). 
Garber, Weiss, Goodzeit, Guo, and Patera are considered to be analogous to the claim invention because they are in the same field of spacecraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber, Wiess, Goodzeit, and Guo to incorporate the teachings of Patera to set avoidance regions because it provides the benefit of safe spacecraft rendezvous.

Response to Arguments
41.	With reference to the rejection of the claims under U.S.C 103, the applicant made an assertion.  Applicant’s arguments, see Pages 12-13, filed 6/16/2022, with respect to the rejection(s) of Claims 1, 8, 21, and 22 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), and in further view of Goodzeit (US 6845950 A).
42.	First, the applicant has alleged “The nodal crossings of each target object in no way represent regions of space around the approach regions of the spacecraft 110 that can guarantee thruster free operation during the nodal encounter” and “Garber actually falls short of the claimed invention since Garber teaches that the nodal crossings comprise parameters merely ‘indicating when and where each target object crosses the selected orbital plane.’”  In conclusion, the assertion of the applicant has alleged that “Garber fails to teach the set of drift regions, as claimed.”
43.	In response to the first allegation, the examiner respectfully disagrees. The nodal crossings of Garber indicate the points for the spacecraft to begin to rendezvous to the target object, or goal region. The nodal crossings of Garber read on the claim limitation of drift regions because the drift regions correspond to the goal region because they are the beginning of the spacecraft’s rendezvous to the goal region of the target objects. Garber teaches in [0018] and [0022] that the spacecraft can approach and rendezvous to other target objects, as the approaches are based on the nodal crossings. The nodal crossings indicate the start of the spacecraft’s rendezvous to the target objects, and therefore, the space in between the nodal crossing and target object can be considered a drift region as additionally explained in [0027].  Therefore, a skilled practitioner would be able to call the space from the nodal crossings to the target object the drift region.  Additionally, in the rejection above it was noted that Garber fails to explicitly teach that the drift regions represent a space that guarantee thruster free operation. However, in the same field of endeavor of spacecraft control, Goodzeit teaches this limitation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Garber to incorporate the teachings of Goodzeit to guarantee thruster free operation to reach the goal region because it provides the benefit of minimizing the amount of operation of the thrusters while completing the rendezvous.
44.	Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in view of Goodzeit (US 6845950 A), in view of Guo (CN 106707751 B), and in further view of Kawaguchi (US 20100108819 A1); and Garber (US 20180118377 A1), in view of Weiss (US 20160194095 A1), in view of Goodzeit (US 6845950 A), in view of Guo (CN 106707751 B), and in further view of Patera (US 20040024528 A1) teaches all aspects of the invention.  The rejection is modified according but still maintained with the current prior art of record.
45.	Claims 1-18 and 21-23 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663